Citation Nr: 0912077	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-30 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lower left leg contusion/hematuria with incision and drainage 
claimed as injury with surgical repair.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a head injury.  

3.  Entitlement to service connection for a psychiatric 
disorder, to include schizoaffective and bipolar disorders.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from July 1975 to July 1978 
and from August 1980 to May 1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision, the RO 
denied the Veteran's claim for service connection for a 
psychiatric disorder, to include schizoaffective disorder and 
bipolar disorder, and his claim for service connection for 
lower left leg contusion/hematoma with inclusion and drainage 
claimed as injury with surgical repair.  The RO also denied 
the Veteran's petition to reopen his claim for service 
connection for residuals of a head injury.

The Board notes that the Veteran was initially represented by 
a Veterans service organization (VSO), but revoked his 
appointment of this VSO in September 2007.  The Board 
recognizes this revocation, and the Veteran is therefore 
considered unrepresented on this appeal.

The Board also notes that after issuance of the June 2007 
statement of the case, but prior to certification of the 
appeal, the RO received additional medical evidence, 
specifically, a letter from Dr. Lim regarding the Veteran's 
headaches.  However, in June 2007, the RO granted service 
connection for headaches.  Dr. Lim's letter is therefore not 
pertinent to the issues on appeal, and the RO was not 
required to issue a supplemental SOC (SSOC) in response to 
submission of this evidence.  38 C.F.R. §§ 19.31, 19.37 
(2008).

The issue of service connection for a psychiatric disorder, 
to include schizoaffective and bipolar disorders, is remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required on 
his part.  





FINDINGS OF FACT

1.  The Veteran does not currently have any residuals of a 
lower left leg contusion/hematoma with incision and drainage.  

2.  The RO denied service connection for residuals of a head 
injury in July 2002.  The Veteran was notified of this 
decision later that month, and did not appeal.  Thus, the 
decision became final.

3.  Evidence received since the July 2002 denial of service 
connection for residuals of a head injury does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a lower left leg contusion/hematoma with 
incision and drainage have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

2.  The RO's July 2002 rating denying service connection for 
residuals of a head injury is final.  38 U.S.C.A. § 7105 (c) 
(West 2002); 38 C.F.R. § 20.1103 (2008).
 
3.  New and material evidence sufficient to reopen the claim 
of entitlement to service connection for residuals of a head 
injury has not been received.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA's notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice with regard to petitions to reopen (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant. The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial. Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In a pre-rating February 2006 letter, the RO informed the 
Veteran that he had been previously denied service connection 
for multiple disabilities, including head injury residuals, 
in November 1978 and July 2002.  In its February 2006 letter, 
the RO initially indicated that the claim for head injury 
residuals was denied because the claimed condition was not 
shown to exist by the evidence of record, and subsequently 
indicated that the Veteran's claim for service connection for 
head injury with bipolar disorder/schizoaffective disorder 
were denied because the claimed conditions were not shown to 
have been incurred during nor caused by military service.  
The RO's description of the reasons for the prior denials was 
essentially correct.  The November 1978 denial was that the 
residuals of a head injury were not shown by the evidence of 
record and the July 2002 denial noted post service records 
indicating that the Veteran had been diagnosed with 
bipolar/schizoaffective disorder while in service, but that 
the service treatment records did not show any treatment for 
a nervous condition to include bipolar/schizoaffective 
disorder.  

Thus, the RO complied with Kent by providing notice of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  The 
RO also indicated that the appeal period for the November 
1978 and July 2002 decisions had expired and that the 
decisions were now final, that in order for the Veteran to 
reopen this claim, new and material evidence was needed, and 
defined new and material evidence. 

With regard to the claims herein decided, the Veteran's 
status has been substantiated.  Moreover, in pre-rating 
February 2006 and June 2006 letters, the Veteran was provided 
with notice that informed him of the evidence needed to 
substantiate the claim for service connection for leg injury 
residuals.  The letters also told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain.  The letters further requested him to 
submit relevant evidence in his possession.  The Veteran was 
also provided with notice as to the disability rating and 
effective date elements of the claim in March and June 2006 
letters. 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service VA and 
private treatment records, as well as treatment records from 
the North Carolina Department of Corrections.  The Board 
notes that during the March 2007 VA spine examination, the 
Veteran indicated that he was receiving Social Security 
Administration (SSA) disability payments "because of his 
mental condition and low back pain condition."  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where there has been a determination with regard to SSA 
benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Here, however, the Veteran's own statements reflect  that the 
SSA's disability determination does not relate to the 
residuals of a left lower leg contusion/hematuria or 
residuals of a head injury at issue in the claim for service 
connection and petition to reopen decided herein.  Thus, a 
remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources with no benefit 
flowing to the Veteran, and is thus not appropriate.  See 38 
U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2008); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also notes that no examination has been provided 
with regard to the residuals of a lower left leg 
contusion/hematuria with incision and drainage, claimed as 
injury with surgical repair, claim during the course of this 
appeal.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration: (1) whether there 
is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, as shown below, the evidence reflects that the 
Veteran does not have a current disability of the left leg, 
to include any residuals of his in-service lower left leg 
contusion, and he has not made any specific contentions as to 
current symptomatology or the relationship of such 
symptomatology to service.  Therefore, he has not met even 
the low threshold of submitting information or evidence of 
having current disabilities that may be associated with 
service or a service connected disability.  Id. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for residuals 
of a lower left leg contusion/hematuria with incision and 
drainage and the petition to reopen the claim for service 
connection for residuals of a head injury, other than 
headaches, are thus ready to be considered on the merits.

Analysis

Service Connection for Residuals of a Lower Left Leg 
Contusion/Hematuria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not generally competent to opine as to 
medical etiology or render medical opinions.  Barr v. 
Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has claimed service connection for residuals of a 
lower left leg contusion/hematuria with incision and 
drainage.  However, the evidence reflects that the Veteran 
does not currently have any such residuals.

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(also interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).

In his notice of disagreement and other written statements, 
the Veteran referred to his in-service left leg trauma and 
resulting contusion/hematuria.  The STRs reflect that he was 
kicked in the left leg while playing basketball in July 1976.  
At the time of a July 1976 follow-up visit, the Veteran was 
noted to have sustained a blunt trauma to his left leg one 
week earlier.  The initial evaluation was noted to have 
revealed a severe bruise of the left lower leg on the medial 
aspect.  Physical examination revealed 7 x 7 cm hot swollen 
area over the left medial lower leg.  A diagnosis of large 
hematoma was rendered.  An incision and drainage was 
performed.  No further complaints or findings related to the 
left leg were noted in service.  At the time of the Veteran's 
March 1978 service separation examination, normal findings 
were reported for the lower extremities.  

While the STRs reflect that the Veteran suffered an in-
service leg injury requiring incision and drainage, the 
Veteran has not identified any specific current 
symptomatology residual to this in-service injury.  

The medical evidence does not indicate that the Veteran has a 
disability of the left leg, to include residual to his in-
service contusion/hematuria any time since filing his July 
2005 claim.  The March 2007 VA neurologic examination report 
indicated that there was no asymmetry, involuntary movements, 
weakness, or atrophy in the motor system, muscle tone was 
within normal limits, and deep tendon reflexes were 
symmetrical and normoactive.  On the May 2007 VA psychiatric 
examination, the Axis III diagnosis, which contains diagnoses 
of non-psychiatric disabilities, listed only back problems 
and headaches, and nothing relating to the left leg.  On the 
March 2007 VA spine examination, it was noted that the back 
pain radiated to the buttocks, but not the legs, and that the 
Veteran used a walking cane to ease some of the back pain and 
for balance.  Thus, to the extent that the medical evidence 
addresses whether the Veteran has a current disability of the 
left leg, it indicates that he does not.

The Veteran is competent to report his current symptoms, but 
his reports must be weighed against the medical evidence of 
record.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent 
that the Veteran has indicated that he currently suffers from 
residuals of his in-service left leg contusion/hematuria, the 
medical evidence indicating an absence of such a disability 
is of greater probative weight than the Veteran's reports 
made during the course of his claim for VA benefits. 

The weight of the evidence is, thus, against a finding that 
the Veteran has residuals of a left lower leg 
contusion/hematuria with incision and drainage.

A necessary element for establishing service connection-
evidence of a current disability-has not been shown.

For the foregoing reasons, the claim for service connection 
for residuals of a left lower leg contusion/hematuria with 
incision and drainage claimed as injury with surgical repair 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Petition to Reopen the Claim for Service Connection for 
Residuals of a Head Injury

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For petitions to reopen such as this one received after 
August 21, 2001, new evidence is defined as existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

In denying service connection for residuals of a head injury 
in November 1978, the RO noted that there was a record of the 
Veteran falling out a window, falling off a truck, and being 
hit by a car.  The RO observed that examinations following 
these incidents resulted in no findings of chronic residuals 
of a head injury.  The RO also observed that a September 1978 
VA examination indicated that the Veteran stated that he had 
had some headaches which started about five years ago when he 
was in high school and had had more headaches after he fell 
out of a truck, out of a window, and was hit by a car.  Brain 
scan and EEG performed were normal.  The Veteran was noted to 
not be taking any medication.  Examination performed at that 
time revealed no neurological findings.  The diagnosis was 
headaches of unknown origin, mild to moderate.  

The RO denied service connection for residuals of a head 
injury as not shown on last examination.  As noted above, the 
Veteran was informed of this decision that same month and did 
not appeal.  Thus, the decision became final.  

In July 2002, the RO denied service connection for residuals 
of a head injury on the basis that new and material evidence 
had not been received to reopen the claim.  The RO noted that 
the November 1978 rating determination had denied service 
connection for residuals of a head injury as there had been 
no chronic condition established.  The RO observed that a 
report from the Guilford Center dated in December 2001 
indicated that the Veteran was shown to have first been 
diagnosed with bipolar schizoaffective disorder in 1977 while 
in the Army.  However, the RO observed that the STRs did not 
show any treatment for a nervous condition, to include 
bipolar schizoaffective disorder.  

The RO denied service connection for residuals of a head 
injury on the basis that the evidence submitted in connection 
with claim of service connection for a mental condition due 
to a head injury did not constitute new and material evidence 
because although it was new, it did not bear directly and 
substantially upon the issue of relating the current 
condition to the Veteran's period of active military service.  
The RO notified the Veteran of the decision later that month 
and he did not appeal.  Thus, the decision became final.

Evidence received subsequent to the July 2002 rating 
determination includes private treatment records, records 
from the North Carolina Department of Corrections, March 2007 
VA neurologic, psychiatric, and spine examination reports, 
and statements from the Veteran indicating his belief that he 
currently has residuals of a head injury related to service.  

The Board finds that new and material evidence has not been 
received to reopen the claim of service connection for 
residuals of a head injury, for the following reasons.  
Initially, the Board notes that in June 2007, the RO granted 
service connection for headaches.  Thus, evidence relating to 
headaches that has been received since the prior denial of 
the Veteran's claim need not be considered in the Board's 
analysis as service connection for this disability has 
already been granted.  In addition, to the extent that a 
psychiatric disorder has been claimed as residual to an in-
service head injury, the claim for service connection for a 
psychiatric disorder has been addressed separately and is 
discussion in the remand section below.   

Moreover, none of the evidence received since the July 2002 
denial indicates that the Veteran has residuals of an in-
service head injury other than headaches (for which service 
connection has been granted) and a psychiatric disorder 
(which is addressed separately below).  The March 2007 VA 
neurologic examination was normal, and the only diagnosis was 
combined tension-migraine headaches.  There was no indication 
of any other potential residuals of an in-service head 
injury.  Similarly, neither the March 2007 VA spine and 
psychiatric examination nor the Thus, there was no indication 
only diagnosis on the VA neurologic examination was combined 
tension-migraine headaches, and the neurologic examination 
was essentially normal.  Similarly, neither the other VA 
examination reports, the private treatment records, or the 
North Carolina Department of Corrections medical records 
indicate that the Veteran has a disability that is residual 
to an in-service head injury, other than headaches or a 
psychiatric disability.  Moreover, to the extent that the 
Veteran has stated that he experiences residuals of an in-
service head injury other than headaches or a psychiatric 
disorder, such statements were of record at the time of his 
previous denials, and this evidence is therefore cumulative 
and redundant.

Thus, the evidence received since the July 2002 denial of the 
Veteran's claim for service connection for residuals of an 
in-service head injury does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  As new 
and material evidence has not been received, the petition to 
reopen the claim for service connection for residuals of a 
head injury must be denied.  As the Veteran has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

Service connection for residuals of a lower left leg 
contusion/hematuria with incision and drainage claimed as 
injury with surgical repair is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a head 
injury is not reopened and the appeal is denied.


REMAND

As noted, the Veteran has indicated that he is receiving SSA 
disability payments based in part on his psychiatric 
condition.  Given that these records may be relevant to the 
resolution of the claim for service connection for a 
psychiatric disorder, these records must be obtained.  
Murincsak v. Derwinski, 2 Vet. App. at 372.

In addition, the March 2007 VA psychiatric examiner diagnosed 
the Veteran with both a personality disorder and 
schizoaffective disorder.  He concluded that the Veteran's 
personality disorder was manifested while on active duty, but 
that his schizoaffective disorder did not manifest itself 
until years after service.  This opinion does not provide an 
adequate basis on which the Board can render a decision on 
the Veteran's claim.  The issue is not solely whether a 
personality disorder or schizoaffective disorder was 
manifested during service.  While schizoaffective disorder (a 
psychosis) is a chronic disease for which service connection 
must be granted if it manifests within the one-year 
presumptive period, see 38 C.F.R. § 3.307, 3.309, or if it 
manifests in service and the same disease manifests after 
service, see 38 C.F.R. § 3.303(b), service connection is also 
available when schizoaffective disorder is diagnosed after 
the one year presumptive period, if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Consequently, the fact that schizoaffective disorder 
manifested many years after service, while relevant, see 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), is not 
dispositive.

In addition, while congenital or developmental abnormalities, 
such as a personality disorder, are not considered "diseases 
or injuries" within the meaning of applicable legislation 
and, hence, do not constitute disabilities for VA 
compensation purposes, service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

Thus, the March 2007 VA examination was inadequate because 
the examiner did indicate whether the Veteran's 
schizoaffective disorder was related to service, or whether 
the schizoaffective disorder was due to the aggravation of 
the Veteran's personality disorder by superimposed disease or 
injury.  A new VA examination is therefore required.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the 
SSA's disability determination along with 
all medical records associated with the 
award of disability benefits to the 
Veteran.

2.  After any additional evidence has 
been received, schedule the Veteran for a 
VA psychiatric examination as to the 
nature and etiology of his psychiatric 
disability.  Any tests deemed necessary 
should be performed.  The claims file 
must be reviewed by the examiner, and the 
examination report should reflect that 
this was done.  
The examiner should first identify all 
psychiatric disabilities.  With respect 
to each diagnosed disability, the 
physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is 
related to service. 

The examiner should also indicate whether 
the Veteran had a personality disorder in 
service and, if so, whether any current 
psychiatric disability is due to the 
aggravation of the Veteran's personality 
disorder by superimposed disease or 
injury

3.  After completion of the above and any 
additional development of the evidence 
that the may be deemed necessary, review 
the record and readjudicate the issue on 
appeal.  If any benefit sought remains 
denied, the Veteran should be issued an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


